United States Court of Appeals
                      For the First Circuit


No. 13-2384

                     AGUSTIN MONTAÑEZ-ALLMAN,

                       Plaintiff, Appellee,

 MERCEDES PEGUERO-MORONTA; JEAN PIERRE PEGUERO-MORONTA; AGUSTIN
  MONTAÑEZ-PEGUERO; JEAN PIERRE MONTAÑEZ-PEGUERO; NICOLE MARIE
                        MONTAÑEZ-PEGUERO,

                           Plaintiffs,

                                v.

       ALEJANDRO GARCÍA-PADILLA; ELIZABETH LÓPEZ-CABRERA,

                     Defendants, Appellants,

   MIGUEL A. PEREIRA-CASTILLO; BIENVENIDO RAMOS; CARLOS RIVAS-
  QUIÑONES; MANUEL RIVERA-GARCIA; SENATE OF THE COMMONWEALTH OF
 PUERTO RICO; INGRID VILA-BIAGGI; EDUARDO BHATIA-GAUTIER; JORGE
     IRIZARRY-VIZCARRONDO; HÉCTOR LÓPEZ; ROSSANA LOPEZ-LEÓN,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                              Before

                       Lynch, Chief Judge,
              Howard and Thompson, Circuit Judges.



     Margarita L. Mercado-Echegaray, Solicitor General, Puerto Rico
Department of Justice, for appellants.
     Fredeswin Pérez-Caballero, with whom Pérez-Caballero Law
Office was on brief, for appellee.



                          April 1, 2015
             LYNCH, Chief Judge.            When the government of Puerto Rico

changed hands following the November 2012 General Elections, the

legislature     enacted       Law    75-2013       ("Law     75")    which   repealed

Reorganization Plan No. 1-2011 ("2011 Reorganization Plan") and in

doing so purportedly "abolished" four positions that the 2011

Reorganization Plan had created. At the same time, the legislature

also enacted several other laws creating "new" positions with

substantially       similar    duties       and    removal    limitations.       When

Governor García-Padilla filled the "new" positions, several of the

now-displaced former officials brought suit in federal court. See,

e.g.,    Díaz-Carrasquillo          v.     García-Padilla,         No.   3:13-cv-01646

(D.P.R. filed Aug. 27, 2013).

             This is an interlocutory appeal from one of those suits,

that    of   former    Veteran's         Ombudsman    Agustin       Montañez-Allman.

Montañez-Allman brought federal 42 U.S.C. § 1983 claims under the

First, Fifth, and Fourteenth Amendments, as well as Commonwealth

law claims for fault or negligence under Article 1802 of the Puerto

Rico    Civil   Code,      P.R.     Laws    Ann.     tit.    31,    §    5141.   This

interlocutory appeal concerns a preliminary injunction, granted on

due process grounds, that, inter alia, reinstated Montañez-Allman

and vacated the political appointment of his replacement.

             When this rather extraordinary relief issued, the Puerto

Rico Supreme Court had not yet issued its opinion in the nearly

identical    case     of   Díaz-Carrasquillo         v.     García-Padilla.      That


                                            -2-
opinion, issued on June 19, 2014, confirmed the availability of

relief in Commonwealth court. Díaz-Carrasquillo v. García-Padilla,

2014 TSPR 75, 2014 WL 3013335, at *14-16 (P.R. 2014), petition for

cert. filed, 83 U.S.L.W. ---- (U.S. Mar. 3, 2015) (No. 14-1062)

(certified translation provided by the parties).            This, then,

raises the question of whether Montañez-Allman remains entitled to

federal injunctive relief for his due process claim.       Cf. Acevedo-

Feliciano v. Ruiz-Hernández, 447 F.3d 115, 124 (1st Cir. 2006). In

light of the extraordinariness of the relief sought, the immense

importance of this case to the Commonwealth's own constitutional

balance of powers, and the relief now available under the Puerto

Rico Supreme Court's decision in Díaz-Carrasquillo, which both

parties agree is adequate, we remand with instructions to vacate

the preliminary injunction within thirty days of the date of this

opinion, and for further proceedings consistent with this opinion.

                                   I.

          We provide only a limited summary of the facts as

necessary to resolve the appeal.        A more detailed description may

be found in the district court's opinion.       See Allman v. Padilla,

979 F. Supp. 2d 205, 209-12 (D.P.R. 2013).

          In   June   2011,   then-Governor    Luis   Fortuño   appointed

Montañez-Allman to a ten-year term as Acting Veteran's Ombudsman




                                  -3-
pursuant to the 2011 Reorganization Plan.1            As relevant here, the

2011 Reorganization Plan established the ten-year fixed term, and

placed    limitations    on    the   governor's    removal     power.     Those

limitations included a requirement of advance notice and the right

to a hearing, and only permitted removal for total disability,

gross negligence, or reprehensible conduct.

             Following   the    November    2012   General     Elections,    the

administration changed, and García-Padilla became governor.                 Soon

thereafter, in July 2013, the legislature enacted Law 75, which

repealed the 2011 Reorganization Plan and purported to abolish the

positions that the plan had created, including Montañez-Allman's

position of Veteran's Ombudsman. At the same time, the legislature

also enacted Laws 76, 77, 78, and 79, creating nearly identical

positions as those purportedly destroyed.             One of those, Law 79,

established the position of "Veteran's Advocate."                   The "new"

position of Veteran's Advocate had similar responsibilities and

privileges, and a similar term, as the purportedly abolished

Veteran's Ombudsman.

             In August 2013, Montañez-Allman was notified that the

Office of Veteran's Ombudsman had "ceased to exist" under Law 75,

and   that   Governor    García-Padilla     had    appointed    someone   else,

Elizabeth López-Cabrera, to the "new" post of Veteran's Advocate


      1
         Montañez-Allman had also served as Veteran's Ombudsman
under the previous law, Law 57-1987, which had been repealed by the
2011 Reorganization Plan.

                                      -4-
under Law 79.        He was informed he needed to turn over his files,

equipment, and other agency resources to López-Cabrera as part of

the transition.

              In September 2013, Montañez-Allman2 filed this federal

suit against Governor García-Padilla, López-Cabrera, and various

other officials who are members of the Popular Democratic Party.

He brought claims under § 1983 for violations of the First, Fifth,

and Fourteenth Amendments, and under Commonwealth law for fault or

negligence. He seeks declaratory and injunctive relief, as well as

damages, on the basis of these claims.              He also sought a temporary

restraining order and preliminary injunction.

              On October 18, 2013, the district court granted Montañez-

Allman's request for a preliminary injunction on the basis of his

due process claim, but denied his request for an injunction on

First       Amendment   grounds.       The   injunction     (1)   vacated     the

appointment of López-Cabrera as Acting Veteran's Advocate; (2)

ordered      that    Montañez-Allman   be    reinstated;    and   (3)   enjoined

Montañez-Allman's removal without due process of law.                   García-

Padilla      and    López-Cabrera   filed    this    interlocutory   appeal   on

October 21, 2013.




        2
         Members of Montañez-Allman's family also joined                       as
plaintiffs for purposes of the claims under Commonwealth law.

                                       -5-
                                      II.

           When     the   district     court    issued     its   preliminary

injunction, the Supreme Court of Puerto Rico had not yet responded

to the questions certified in the nearly identical case of Díaz-

Carrasquillo   v.   García-Padilla      concerning   the    existence   of   a

property right under Commonwealth law. The Supreme Court of Puerto

Rico has since ruled, see Díaz-Carrasquillo, 2014 WL 3013335, at

*14-16, holding, inter alia, that Montañez-Allman now has at least

an equivalent remedy available in state court, and so he will not

suffer irreparable injury if denied federal equitable relief,3 see

El Dia, Inc. v. Hernandez-Colon, 963 F.2d 488, 496-98 (1st Cir.

1992).   The parties at oral argument agreed that the state remedy

would indeed be adequate.       We now face the question of whether the

rather extraordinary federal injunctive relief reinstating a high-

level Commonwealth political appointment and removing the now-

reinstated appointee's replacement remains appropriate.              Cf. id.

           We have previously held that, in determining entitlement

to   federal   relief     for   due   process   violations,      a   relevant

consideration is the adequacy of "existing state remedies."4              See


     3
        We need not address whether this opinion of the Puerto Rico
Supreme Court is binding or merely advisory, because, in either
case, it provides persuasive authority of how the Puerto Rico
Supreme Court would likely decide the issue. Cf. United States v.
Lewko, 269 F.3d 64, 66 (1st Cir. 2001); Blinzler v. Marriott Int'l,
Inc., 81 F.3d 1148, 1151 (1st Cir. 1996).
     4
       A similar principle underlies the Parratt-Hudson doctrine:
"'where an injury has been caused not by a state law, policy, or

                                      -6-
Acevedo-Feliciano, 447 F.3d at 124; Bane v. Registry of Motor

Vehicles, 72 F.3d 121 (1st Cir. 1995) (per curiam) (unpublished

disposition); Rumford Pharmacy, Inc. v. City of E. Providence, 970
F.2d 996, 999-1000 & n.6 (1st Cir. 1992) (affirming dismissal of

procedural due process claim for failure to allege inadequacy of

state remedies and noting availability of adequate relief under

state-law claims); cf. S. Commons Condo. Ass'n v. Charlie Arment

Trucking, Inc., 775 F.3d 82, 85-86 (1st Cir. 2014) (recognizing

that, "in some circumstances," an "after-the-fact remedy" under

state law may be adequate).               This is particularly true "[i]n

shaping   equitable     remedies,        [where]    comity   concerns   can      loom

large."   Rosario-Torres v. Hernandez-Colon, 889 F.2d 314, 323 (1st

Cir. 1989) (en banc); see also R.R. Comm'n of Tex. v. Pullman Co.,

312 U.S. 496,    500-01     (1941)       (holding    that   federal       courts

administering        equitable    remedies         must   "exercis[e]      a    wise

discretion"    to     "avoid[]   .   .    .    needless   friction   with      state

policies" (internal quotation marks omitted)).               "Simply because an




procedure, but by a random and unauthorized act that can be
remedied by state law, there is no basis for [federal court]
intervention under § 1983,' in a suit alleging only a procedural
due process claim." San Gerónimo Caribe Project, Inc. v. Acevedo-
Vilá, 687 F.3d 465, 480-81 (1st Cir. 2012) (en banc) (alteration in
original) (quoting Albright v. Oliver, 510 U.S. 266, 285 (1994)
(plurality) (Kennedy, J., concurring in the judgment)).       "This
'commonsense teaching' is designed to 'respect[] the delicate
balance between state and federal courts . . . .'" Id. at 481
(first alteration in original) (quoting Albright, 510 U.S. at 284
(Kennedy, J., concurring in the judgment)).

                                         -7-
equitable remedy may be available does not necessarily mean that it

must automatically issue."    El Dia, 963 F.2d at 497.

          Federal courts, as Justice Holmes once emphasized, are to

"strictly observe[]" the "important rule" "that no injunction ought

to issue against officers of a State . . . unless in a case

reasonably free from doubt and when necessary to prevent great and

irreparable injury."   Mass. State Grange v. Benton, 272 U.S. 525,

527-29 (1926). In light of the relief now available in Puerto Rico

courts under Díaz-Carrasquillo and the importance of this case to

the Commonwealth's own constitutional balance of powers, this

"important rule" is applicable here. Under the altered and unusual

circumstances of this case, the maintenance of continuing federal

equitable relief is no longer appropriate.        Cf. Direct Mktg. Ass'n

v. Brohl, 135 S. Ct. 1124, 1133-34 (2015) (noting that, under the

comity doctrine, "federal courts refrain from 'interfer[ing] . . .

with the fiscal operations of the state governments . . . in all

cases where the Federal rights of the persons could otherwise be

preserved unimpaired'" (alterations in original) (quoting Levin v.

Commerce Energy, Inc., 560 U.S. 413, 422 (2010))).

          Accordingly,   we   remand   to   the    district   court   with

instructions to vacate the preliminary injunction within thirty

days of the date of this opinion (to provide time to file suit in

Commonwealth court), to dismiss without prejudice Montañez-Allman's

due process claim, to resolve Montañez-Allman's First Amendment


                                 -8-
claim, and, if dismissed, to decline pendent jurisdiction over the

remaining Commonwealth claims. Cf. Desjardins v. Willard, 777 F.3d
43, 45-46 (1st Cir. 2015) (ordering remand to state court of state

law   claims   implicating   state    constitutional   issues   following

dismissal of federal claims); Díaz-Carrasquillo v. García-Padilla,

No. 3:13-cv-01646 (D.P.R. Dec. 15, 2014) (opinion and order)

(providing plaintiff time to file suit in Commonwealth court before

dismissal of federal case without prejudice because decision by

Puerto Rico Supreme Court rendered federal case unnecessary, citing

comity concerns).

           So ordered.   No costs are awarded.




                                     -9-